DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.
 
Status
	This Office Action is responsive to claim amendments filed for No. 16/523,421 on January 10, 2022. Please note: Claims 1, 7, 14 and 19 have been amended, and claims 2-4, 10-13, 15, 16 and 18 have been cancelled, and claims 21-25 have been newly added. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bradford Fritz (Reg. No. 63,406) on 03/10/2022.

The application has been amended as follows: 

Please amend claims 1, 14 and 25 as follows:

1. (Currently Amended) A display panel comprising:
a first plate;
a second plate having a smaller width than the first plate and disposed on the first plate;
a first layer stack disposed between the first plate and the second plate;
a first transistor disposed in a gate driving circuit embedded in the display panel within the first layer stack;
a second layer stack having the same width as the second plate disposed on the second plate;
a second transistor disposed in each of a plurality of subpixels within the second layer stack; and
a side routing line electrically connecting a first metal member disposed in the first layer stack with a second metal member disposed in the second layer stack, 
wherein the first transistor is disposed in a location overlapping with an area of at least one subpixel in an active area corresponding to an image display area, 
wherein the first transistor is a low temperature polysilicon transistor (LTPS), 
wherein the second transistor is an oxide transistor, 
wherein the second plate is a polyimide substrate as a hydrogen blocking plate configured to block hydrogen resulted from the low temperature polysilicon transistor (LTPS), 
wherein the side routing line is disposed along an outermost edge surface of the second plate and an outermost edge surface of the second layer stack, 
wherein the outermost edge surfaces of the second plate and the second layer stack do not overlap with an outermost edge surface of the first plate and an outermost edge surface of the first layer stack in a bezel area at a periphery of the active area,
wherein the side routing line has a first stepped portion in an area overlapping with the first metal member disposed in the first layer stack, and the first stepped portion is adjacent to the outermost edge surface of the first layer stack, and


14. (Currently Amended) A display device comprising:
a display including one or more display panels; and
a data driving circuit for driving data lines disposed in the one or more display panels, wherein each of the one or more display panels includes:
	a first plate;
	a second plate having a smaller width than the first plate and disposed on the first plate;
	a first layer stack disposed between the first plate and the second plate;
	a first transistor disposed in a gate driving circuit embedded in the display panel within the first layer stack;
	a second layer stack having the same width as the second plate disposed on the second plate;
	a second transistor disposed in each of a plurality of subpixels within the second layer stack; and
	a side routing line electrically connecting a first metal member disposed in the first layer stack with a second metal member disposed in the second layer stack, 
wherein the first transistor is disposed in a location overlapping with an area of at least one subpixel in an active area corresponding to an image display area, 
wherein the first transistor is a low temperature polysilicon transistor (LTPS), 
wherein the second transistor is an oxide transistor, 
wherein the second plate is a polyimide substrate as a hydrogen blocking plate configured to block hydrogen resulted from the low temperature polysilicon transistor (LTPS), 
wherein the side routing line is disposed along an outermost edge surface of the second plate and an outermost edge surface of the second layer stack, 
wherein the outermost edge surfaces of the second plate and the second layer stack do not overlap with an outermost edge surface of the first plate and an outermost edge surface of the first layer stack in a bezel area at a periphery of the active area, 
 member disposed in the first layer stack, and the first stepped portion is adjacent to the outermost edge surface of the first layer stack, and
wherein a gate driving circuit area is vertically overlapped with a portion of the active area.

25. (Currently Amended) The display panel according to claim 1, wherein the widths of the second plate and the second layer stack are narrower than widths of the first layer stack

Reasons for Allowance
Claims 1, 5-9, 14, 17 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited prior art, either alone or in combination, explicitly teach or render obvious all of the limitations of the independent claims.

	The closest prior art to claims 1 and 14 is Lee et al. (US 20180012549 A1), hereinafter Lee in view of Teraguchi et al. (US 20150279918 A1), hereinafter Teraguchi, in view Lee et al. (US 20180151654 A1), hereinafter Lee-2, in further view of Yoneya et al. (US 20130277650 A1), hereinafter Yoneya, and further in view of Kim et al. (US 20190371231 A1), hereinafter Kim.

	Regarding Claim 1, please refer to the rejection of claim 1 over Lee in view of Teraguchi in further view of Lee-2, and in further view of Yoneya presented in the Office Action dated 10/21/2021. Furthermore, regarding the amended limitations, Yoneya teaches:
A second plate (41) having a smaller width than the first plate (11) (See FIG. 1B);
a side routing line (See FIG. 1B: the line disposed in 41H) electrically connecting a first metal member disposed in a first layer stack (FIG. 1B: 33 disposed in a first layer stack) with a second metal member disposed in a second layer stack (See FIG. 1B: 32 disposed in a second layer stack) (See paragraph [0062], last seven lines), 
wherein the side routing line is disposed along an outermost edge surface of the second plate (See FIG. 1B: the side routing line in 41H is disposed along an outermost edge surface of the second plate 41 not overlapping with the first plate 11), 
 do not overlap with an outermost edge surface of a first plate and an outermost edge surface of the first layer stack in a bezel area at a periphery of an active area (See FIGS. 1A and 1B: the outermost edge surface of 41 and an outermost edge surface of 32 do not overlap with outermost edge surfaces of 11 and 33 in a bezel area 10B at periphery of an active area 10A. Specifically, FIG. 1A shows a bezel area where 11 is exposed, and therefore, the outermost edge surfaces of 41 and 32 do not overlap with outermost edge surfaces of 11 and 33 in this area).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display panel (as taught by Lee in view of Teraguchi and in further view of Lee-2) by including the claimed second plate having a smaller width than the first plate and side routing line (as taught by Yoneya). In other words, in order to facilitate the connection between T4 and T1, as disclosed by Lee in paragraph [0088], it would have been obvious to use the side routing line to connect first and second metal members, as taught by Yoneya.  Doing so would have allowed for the gate driving circuit including the first transistor to be connected to scanning lines disposed in a different layer (See Yoneya, paragraph [0062]).
Lee in view of Teraguchi in further view of Lee-2, and in further view of Yoneya does not explicitly teach (see elements emphasized in italics):
	wherein the side routing line is disposed along an outermost edge surface of the second layer stack,
	wherein the side routing line has a first stepped portion in an area overlapping with the first metal disposed in the first layer stack, and the first stepped portion is adjacent to the outermost edge surface of the first layer stack.
However, in the same field of endeavor, display devices (Kim, paragraph [0002]), Kim teaches:
	A side routing line (500) (See paragraph [0082]) is disposed along an outermost edge surface of a second plate (100) and an outermost edge surface of a second layer stack (300’) (See paragraph [0083]) (See FIG. 5).
Lee in view of Teraguchi in further view of Lee-2, and in further view of Yoneya contained a device which differed from the claimed device by the substitution of the side routing line is disposed along an outermost edge surface of the second plate, but not along an outermost edge surface of the second layer stack. Kim teaches the substituted element of a side routing line is disposed along an outermost edge surface of a second layer stack. Their functions were known in the art to provide a connection between a driving circuit and pixel circuits. The results would have been predictable and resulted in providing a connection to the second layer stack by being disposed along an outermost edge surface.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Lee in view of Teraguchi in further view of Lee-2, and in further view of Kim does not explicitly teach:
	wherein the side routing line has a first stepped portion in an area overlapping with the first metal disposed in the first layer stack, and the first stepped portion is adjacent to the outermost edge surface of the first layer stack.
	As shown in FIG. 1B of Yoneya, the side routing line lacks a first stepped portion, as claimed. As shown in FIG. 5 of Kim, the side routing line 500 lacks a first stepped portion, as claimed. Therefore, as a whole the prior art fails to teach a side routing line, which includes all of the claimed structural features. None of the other cited prior art would render this limitation obvious in combination with the relied upon prior art. Therefore, the cited prior art, either alone or in combination, does not explicitly teach or render obvious all of the limitations of the claim.

	Applicant’s FIG. 10 illustrates the claimed display panel comprising:
a first plate (FIG. 10: PLT1);
a second plate (PLT2) having a smaller width than the first plate and disposed on the first plate (FIG. 10: PLT2 with a smaller width than PLT1 and disposed on PLT1);
a first layer stack (LST1) disposed between the first plate and the second plate (FIG. 10: LST1 disposed between PLT1 and PLT2);
a first transistor (TR1) disposed in a gate driving circuit (FIG. 1: 130) embedded in the display panel within the first layer stack (FIG. 10: TR1 embedded within LST1);
a second layer stack (LST2) having the same width as the second plate disposed on the second plate (FIG. 10: LST2 having the same width as PLT2 disposed on PLT2);
a second transistor (TR2) disposed in each of a plurality of subpixels (FIG. 7) within the second layer stack (FIG. 10: TR2 within LST2); and
(SRL) electrically connecting a first metal member (M1) disposed in the first layer stack with a second metal member (M2) disposed in the second layer stack (See FIG. 10: SRL electrically connecting M1 disposed in LST1 with M2 disposed in LST2), 
wherein the first transistor is disposed in a location overlapping with an area of at least one subpixel in an active area (A/A) corresponding to an image display area (See FIG. 10: TR1 is disposed in a location overlapping with an area of at least one subpixel in an active area (A/A) corresponding to an image display area), 
wherein the first transistor is a low temperature polysilicon transistor (LTPS) (See paragraph [0133]), 
wherein the second transistor is an oxide transistor (See paragraph [0135]), 
wherein the second plate is a polyimide substrate (See paragraph [0130]) as a hydrogen blocking plate configured to block hydrogen resulted from the low temperature polysilicon transistor (LTPS) (See paragraph [0137]), 
wherein the side routing line is disposed along an outermost edge surface of the second plate and an outermost edge surface of the second layer stack (See FIG. 10: SRL is disposed along an outermost edge surface of PLT2  and an outermost edge surface of LST2), 
wherein the outermost edge surfaces of the second plate and the second layer stack do not overlap with an outermost edge surface of the first plate and an outermost edge surface of the first layer stack in a bezel area at a periphery of the active area (See FIG. 10: the outermost edge surfaces of PLT2 and LST2 do not overlap with an outermost edge surface of PLT1 and an outermost edge surface of LST1 in a bezel area at a periphery of the active area),
wherein the side routing line has a first stepped portion in an area overlapping with the first metal member disposed in the first layer stack, and the first stepped portion is adjacent to the outermost edge surface of the first layer stack (See FIG. 10:SRL has a first stepped portion in an area overlapping with M1 disposed in LST1, and the first stepped portion is adjacent to the outermost edge surface of LST1), and
wherein a gate driving circuit area (G/A) is vertically overlapped with a portion of the active area (See FIG. 10: G/A vertically overlapped with a portion of A/A).

Claim 14, please refer to the above discussion of claim 1. The limitations of claim 14 are substantially the same as claim 1, except directed to a display device. Therefore, claim 14 is allowed for the above discussed reasons.

	Claims 5-9, 17 and 19-25 depend on claims 1 and 14, and are therefore allowed for the above discussed reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered band are not persuasive in part.
	Applicant argues (Remarks, page 14) the following: “For instance, Yoneya's item 41H is NOT disposed along outermost edge surfaces of a second plate and a second layer stack. Rather, Yoneya's item 41H is disposed on the inside within a contact hole in gate insulating film 42 and in-between the first interlayer insulating film 24 and substrate 11”. The Examiner respectfully disagrees. Specifically, the Examiner is interpreting 41 in FIG. 1B as being a second plate. According to this interpretation, the Examiner respectfully submits, as discussed in the above “Reasons for Allowance” section that Yoneya teaches wherein the side routing line is disposed along an outermost edge surface of the second plate (See FIG. 1B: the side routing line in 41H is disposed along an outermost edge surface of the second plate 41 not overlapping with the first plate 11). 
	Applicant argues (Remarks, page 14) the following: “Regarding Horiuchi, Horiuchi is also directed to an area that is on the inside of the structure, not along outermost edge surfaces of a second plate and a second layer stack. For instance, Horiuchi is directed to the wiring configuration at location P10 (see Horiuchi's Fig. 1, reproduced below)”. The Examiner agrees with Applicant’s assessment of Horiuchi, and therefore Horiuchi is not relied upon as the most pertinent cited prior art. In view of the amended limitations, Kim has been introduced to teach the limitations directed to the side routing line being disposed along an outermost edge surface of the second layer stack. Therefore, Applicant’s arguments regarding these limitations are rendered moot.

	Applicant argues (Remarks, page 13) that the cited prior art does not teach the amended limitations directed to a first stepped portion. For the reasons discussed in the above “Reasons for Allowance” section, the Examiner agrees.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Kim; Jinho (US-10706766-B2): pertinent for its teaching of a side routing line (FIG. 5: 500), but does not teach the allowable subject matter.
	Son; HyeonHo (US-20180190747-A1): pertinent for its teaching of a side routing line (FIG. 7: RL2), but does not teach the allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692